Citation Nr: 0824533	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  98-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to October 
1977 and from December 1979 to November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Newark, New Jersey.  

This matter was previously before the Board in May 2006.  At 
that time, the issues before the Board included entitlement 
to a higher initial disability rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling; entitlement to a TDIU; and entitlement to service 
connection for numbness and tingling of both legs, hands, and 
fingers.

The Board decided the issue of entitlement to a higher 
disability evaluation for lumbosacral strain and remanded the 
other two issues.  

Pursuant to the Board remand, a statement of the case was 
issued with regard to the issue of entitlement to service 
connection for numbness and tingling of both legs, hands, and 
fingers in October 2007.  The veteran has not filed a 
substantive appeal with regard to this issue and it is not 
properly before the Board.  As such, it will not be addressed 
in this decision.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

In its May 2006 remand, the Board instructed that the veteran 
should be afforded VA orthopedic and neurologic examinations 
to determine whether the service connected disabilities 
precluded gainful employment.

The requested examinations were scheduled for a date in July 
2007.  The veteran reportedly failed to report for his 
scheduled VA examinations.  There is, however, no indication 
in the file that the veteran was afforded proper notice with 
regard to any scheduled examination.  In the May 2006 remand, 
the Board asked that copies of any notification with regard 
to scheduled examinations be placed in the claims folder.  In 
an undated report of contact, it was indicated that the 
Supervisor of the East Orange VAMC stated the VAMC could not 
send a copy of the letter of notification because their 
system would not let them generate a letter for the veteran 
because "it is "a bad address."  In the report of contact 
it was noted that VA had the same address as the VAMC. 

The Board notes that items sent to the veteran at his current 
address, including the October 2007 supplemental statement of 
the case, have not been returned as undeliverable.  It also 
appears that in August 2007, the VAMC sent a letter to the 
veteran regarding his failure to report for a scheduled 
appointment.

VA's General Counsel and the Court generally require that 
there be documentation of the notice of examination provided 
to a veteran.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Based upon the above, the veteran should be scheduled for VA 
examinations to determine whether he is unemployable as a 
result of his service-connected disabilities.  The veteran 
should be notified of the scheduling of his examination at 
his last known address, reported in the October 2007 
supplemental statement of the case, with copies of the 
notification being placed in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the 
veteran for VA examinations to determine 
the severity of his service-connected 
disabilities and whether they preclude 
gainful employment.  The claims file must 
be made available to the examiner(s) and 
the report should note review of the 
claims folder.

The VAMC should be asked, if possible, to 
generate a copy of the letter notifying 
the veteran of the examinations when the 
examination is scheduled, so that the 
letter may be associated with the claims 
file.

The examiner(s) should than render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran is unable to 
obtain or retain substantially gainful 
employment as a result of his service-
connected disabilities.  The examiner(s) 
should set forth a rationale for the 
conclusions reached.

2.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copies of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  The veteran should be 
notified of the scheduled examinations at 
the address listed on the most recent 
supplemental statement of the case or a 
more recent address if one is on file. 

The veteran is hereby advised that a 
failure to report to any such scheduled 
examination(s), without good cause, may 
well result in a denial of the claim.  
See 38 C.F.R. § 3.655.  If the veteran 
fails to report for any scheduled 
examination(s), the RO or AMC must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination(s) sent to the veteran by 
the pertinent VA medical facility.

3.  If the benefit is not fully granted 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

